By this appeal appellant complains of the action of the trial court in sustaining a general demurrer to her petition in the nature of a bill of review to set aside a judgment rendered against her in favor of appellee by the same court at a former term; appellant alleging that same was rendered without notice to her or her attorney. We sustain the action of the trial court.
Appellant's petition does not allege any reason or excuse for her failure or for the failure of her attorney to look after or inquire about proceedings in the case for several months after the adjournment of the term at which the judgment was rendered, which charges them with negligence as a matter of law and precludes the equitable relief sought by the bill of review to set aside the judgment. The fact that her attorney lived in an adjoining county does not affect the rule. Nor does the mere fact that neither she nor her attorney had actual notice of the action of the trial court rendering the judgment furnish any reason or excuse, because appellant had filed her answer in the case and was charged with notice of all proceedings thereafter had in the case. Bray v. First Natl. Bank (Tex.Civ.App.) 10 S.W.2d 237, and cases there cited.
The judgment of the trial court will be affirmed.
Affirmed.